                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 DANIELLE SEAMAN, individually and
 on behalf of all others similarly situated,

                  Plaintiff,
                                                               1:15-CV-462
        v.

 DUKE UNIVERSITY; DUKE
 UNIVERSITY HEALTH SYSTEM,

                  Defendants.


   ORDER GRANTING FINAL APPROVAL OF PROPOSED CLASS ACTION
                         SETTLEMENT

       Plaintiff Dr. Danielle Seaman seeks final approval of a class action settlement with

Duke University and Duke University Health System, hereinafter collectively referenced

as “Duke.” The Court held a final fairness hearing on September 24, 2019. Counsel for

all parties appeared, and Class Members had an opportunity to appear. The Court has

considered the motion, all other papers filed concerning that motion, and other pertinent

documents and pleadings and has heard from counsel and all interested parties. The

Court will grant Plaintiff’s motion, enter final judgment, and dismiss this action with

prejudice.

       Unless otherwise defined herein, all terms that are capitalized herein shall have the

meanings ascribed to those terms in the Settlement Agreement. The Court makes the

following Findings under Federal Rule of Civil Procedure 23:




     Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 1 of 12
                        Fairness, Reasonableness, and Adequacy

       1.     The Court finds and concludes that the Settlement and proposed Plan of

Allocation are fair, reasonable, and adequate and satisfy the criteria for final approval

under Federal Rule of Civil Procedure 23 based on these facts and this analysis.

              a.     “It has long been clear that the law favors settlement.” United States

v. Manning Coal Corp., 977 F.2d 117, 120 (4th Cir. 1992). This is particularly true in

class actions. Reed v. Big Water Resort, LLC, No. 2:14-cv-01583-DCN, 2016 WL

7438449, at *5 (D.S.C. May 26, 2016) (noting the “strong judicial policy in favor of

settlements, particularly in the class action context”) (citation and internal quotation

marks omitted); 4 William H. Rubenstein, NEWBERG ON CLASS ACTIONS § 13.44 & n.1

(5th ed. 2018) (“Newberg”) (collecting cases).

              b.     The Court previously granted preliminary approval of the

Settlement, finding that it was fair, reasonable, and adequate, and that the Court was

likely to grant final approval of the Settlement pursuant to Federal Rule of Civil

Procedure 23(e)(2). See Doc. 366. Notice to the Class was distributed on July 2, 2019,

pursuant to the Court-approved notice plan. See Doc. 373 ¶ 3. The Class had 30 days to

object or, if eligible, to opt-out of the Settlement. There were no objections, id. at ¶ 11,

and, as reported by counsel at the fairness hearing, fewer than 20 Class Members opted

out. Taking account of all the information learned during the notice process, the Court

now decides whether or not to give final approval of the settlement. See Newberg § 13:1.




                                             -2-

     Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 2 of 12
              c.     A class settlement may be approved if it is “fair, reasonable, and

adequate . . . .” Fed. R. Civ. P. 23(e)(2); In re Jiffy Lube Sec. Litig., 927 F.2d 155, 158

(4th Cir. 1991). “In applying this standard, the Fourth Circuit has bifurcated the analysis

into consideration of fairness, which focuses on whether the proposed settlement was

negotiated at arm’s length, and adequacy, which focuses on whether the consideration

provided the class members is sufficient.” Beaulieu v. EQ Indus. Servs., Inc., No. 5:06-

CV-00400-BR, 2009 WL 2208131, at *23 (E.D.N.C. July 22, 2009) (citing Jiffy Lube,

927 F.2d at 158–59).

              d.     A four-factor test is applied to determine the fairness of a proposed

settlement: “(1) the posture of the case at the time the proposed settlement was reached,

(2) the extent of discovery that had been conducted, (3) the circumstances surrounding

the settlement negotiations, and (4) counsel’s experience in the type of case at issue.” Id.

at *24.

              e.     All four fairness factors favor approval here. The Settlement was

reached after extensive adversarial litigation, including adjudication of Defendants’

motions to dismiss and their attempted petition for appellate review; extensive fact and

expert discovery; litigation of Plaintiff’s motion for class certification; and thoroughly

briefed Daubert and summary judgment motions, in which over two dozen briefs were

filed and a full-day of oral argument was held. Doc. 366 at 3. The substantial progress

made in this case set the stage for these settlement negotiations. Counsel for both sides

had sufficient information to evaluate the costs and benefits of settlement at this juncture.



                                             -3-

     Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 3 of 12
The parties’ negotiations were adversarial, arm’s-length, and occurred through many

discussions that required more than a year to complete. The negotiations were facilitated

through the capable work of a neutral third-party mediator, Jonathan Harkavy. The

United States also participated in the settlement negotiations, significantly contributing to

the discussion of potential injunctive relief and facilitating an agreement it could join.

Finally, counsel for Dr. Seaman have extensive experience in antitrust and class action

litigation.

              f.     The Court assesses the adequacy of the Settlement through the

following factors: “(1) the relative strength of the plaintiffs’ case on the merits, (2) any

difficulties of proof or strong defenses the plaintiffs would likely encounter if the case

were to go to trial, (3) the expected duration and expense of additional litigation, (4) the

solvency of the defendants and the probability of recovery on a litigated judgment, and

(5) the degree of opposition to the proposed settlement.” Beaulieu, 2009 WL 2208131, at

*26 (citing Jiffy Lube, 927 F.2d at 158; Horton v. Merrill Lynch, Pierce, Fenner & Smith,

Inc., 855 F. Supp. 825, 829–30 (E.D.N.C. 1994)).

              g.     As to the first and second factors, Dr. Seaman has adequately

explained both the strengths and risks associated with continued litigation of her claims

and trial. In particular, though Dr. Seaman had strong evidence of liability as to her

personal claim, Duke was prepared to introduce contrary evidence that the alleged no-

poach agreement either did not exist or was not in force during the Class Period.

Additionally, even assuming Dr. Seaman prevailed on liability at trial, a substantial open



                                             -4-

     Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 4 of 12
question remained whether the Court would limit the expert testimony of Dr. Leamer to

reduce his largest projected damages estimate of $315 million to a much lower amount

by, for example, requiring him to exclude income derived from the Duke’s Physician

Diagnostic Clinic (“PDC”) or damages that the Court concludes fall outside the Class

Period. Further, Duke was prepared to challenge Dr. Leamer’s use of the University of

Texas as a benchmark for calculating antitrust damages. If the jury or the Court had

agreed with Duke, it would have reduced Dr. Leamer’s estimate significantly, or

eliminated it entirely. Finally, there were still pending Daubert and summary judgment

motions for the Court to adjudicate, which could have been dispositive. In light of these

risks, the $54.5 million monetary recovery in the Settlement as well as the injunctive

relief reflect a strong result for the Class. The proposed allocation plan is fair and

reasonable as it will compensate class members on a pro rata basis according to the

degree of alleged harm they suffered.

              h.     As to the third factor, the parties were near trial and were fully

informed about the strengths and weaknesses of the evidence. The trial would involve

considerable time and expense of the parties and the Court and would have risked the

chance of no recovery for the Class. The Settlement guarantees Class Members

significant monetary and injunctive relief.

              i.     The fourth factor is irrelevant because there is no indication that

Duke would be unable to satisfy a judgment.




                                              -5-

     Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 5 of 12
               j.      The fifth factor, the degree of opposition to the Settlement, can now

be evaluated because the Class has had an opportunity to comment in response to the

notice program. Out of thousands of Class Members, not a single person objected to the

Settlement, the proposed allocation plan, the proposed request for attorney’s fees and

reimbursement of costs, or the proposed service award for Dr. Seaman. See Doc. 373 ¶

11. Furthermore, only a small number of the Class Members exercised their right to opt

out of the Class, with almost all the Class Members choosing to release their claims

against Duke in exchange for relief under the Settlement. The lack of objections and the

small number of exclusion requests are a strong indication of widespread support for the

Settlement, and that the Settlement is fair, reasonable, and adequate. See In re Mills

Corp. Sec. Litig., 265 F.R.D. 246, 257 (E.D. Va. 2009) (“[A]n absence of objections and

a small number of opt-outs weighs significantly in favor of the settlement’s adequacy.”);

Flinn v. FMC Corp., 528 F.2d 1169, 1173 (4th Cir. 1975) (“The attitude of the members

of the class, as expressed directly or by failure to object, after notice, to the settlement, is

a proper consideration for the trial court . . . .”).

               k.      The Court therefore concludes that the Settlement and proposed Plan

of Allocation are fair, reasonable, and adequate and satisfy the criteria for final approval

under Federal Rule of Civil Procedure 23.

                                   Notice to Class Members

       2.      The Class notice was delivered by mail and e-mail to all Class Members.

Doc. 373 at ¶ 3. In accordance with Rule 23(c)(2)(B), the notices clearly explained Class



                                                -6-

     Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 6 of 12
Members’ rights, including the nature of the action, the Class definition, the legal issues,

Class Members’ rights to make an appearance with an attorney, Class Members’ right to

request exclusion, Class Members’ right to object to the Settlement, and the binding

effect of a Class judgment. See e.g., Doc. 373-1. The Notice also apprised Class

Members of Class Counsel’s intent to request one-third of the common fund as attorney’s

fees, to request reimbursement of costs, and to request a service award for Dr. Seaman.

Id.

       3.     Notice was also given through a case-specific website that published all

relevant litigation documents and settlement notices, and which received over 3,298

unique visits. See Doc. 373 at ¶ 4. Additionally, the Settlement Administrator

established a toll-free telephone number and handled calls from over 215 Class Members

concerning the Settlement. Id. at ¶ 9.

       4.     The notice program effectively informed Class Members of their rights,

was the best practicable under the circumstances, and complied with all due process

requirements. See Fed. R. Civ. P. 23(e)(1)(B) (notice must be given to class “in a

reasonable manner”); Domonoske v. Bank of Am., N.A., 790 F. Supp. 2d 466, 472 (W.D.

Va. 2011) (“In the context of a class action, the due process requirements of the Fifth

Amendment require reasonable notice combined with an opportunity to be heard and

withdraw from the class.”) (citation and quotation omitted).




                                             -7-

      Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 7 of 12
                             Designation of Cy Pres Recipient

       5.      “[A] cy pres distribution is designed to be a way for a court to put any

unclaimed settlement funds to their next best compensation use, e.g., for the aggregate,

indirect, prospective benefit of the class.” Klier v. Elf Atochem N. Am., Inc., 658 F.3d

468, 474 (5th Cir. 2011) (quotation omitted); Decohen v. Abbasi, LLC, 299 F.R.D. 469,

476 n.15 (D. Md. 2014). The doctrine does not require “that settling parties select a cy

pres recipient that the court or class members would find ideal,” but rather only that there

be “a substantial nexus to the interests of the class members” in light of “the nature of the

plaintiffs’ lawsuit, the objectives of the underlying statutes, and the interests of the silent

class members.” Lane v. Facebook, Inc., 696 F.3d 811, 821 (9th Cir. 2012) (citation and

quotation omitted).

       6.     In determining whether a sufficient nexus exists to justify the approval or

appointment of a potential cy pres beneficiary, many circuits have considered a number

of factors, including: “the purposes of the underlying statutes, the nature of the injury to

the class members, the characteristics and interests of the class members, the

geographical scope of the class, the reasons why the settlement funds have gone

unclaimed and the closeness of the fit between the class and the cy pres recipient.” In re

Polyurethane Foam Antitrust Litig., 178 F. Supp. 3d 621, 623 (N.D. Ohio 2016) (quoting

In re Lupron Mktg. and Sales Practices Litig.¸ 677 F.3d 21, 33 (1st Cir. 2012); see, e.g In

re: Google Inc. Cookie Placement Consumer Privacy Litig. , 934 F.3d 316, 322 n. 2, n.3

(3d Cir. 2019); In re BankAmerica Corp. Secs. Litig., 775 F.3d 1060, 1067 (8th Cir.



                                              -8-

     Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 8 of 12
2015); Nachshin v. AOL, LLC, 663 F.3d 1034, 1039–40 (9th Cir. 2011); In re Lease Oil

Antitrust Litig. (No. II)¸ 2008-1 Trade Cas. (CCH) ¶ 76041, 2007 WL 4377835, at *21

(S.D. Tex. 2007); Schwartz v. Dallas Cowboys Football Club, Ltd., 362 F. Supp. 2d 574,

576–77 (E.D. Pa. 2005) (finding cy pres beneficiary, NFL YET Centers, was appropriate

for antitrust violations involving “NFL Sunday Ticket,” but distributions to a student

legal clinic did not have sufficient nexus); Newberg § 12.33 (“[M]ost circuits require that

there be a connection—or nexus—between the harm . . . and the benefit. . . .”).

       7.     Cy pres is generally preferable to allowing unclaimed funds to escheat to

the state or revert to the defendant because “it preserves the class action’s deterrent effect

and (at least theoretically) more closely tailors the distribution to the interests of class

members.” In re Google, 934 F.3d at 327 (citations and punctuation omitted); see, e.g.,

In re Lupron, 677 F.3d at 32–33 (noting that returning the funds to the defendant “would

undermine the deterrence function of class actions and the underlying substantive law”)

(citation omitted).

       8.     Pursuant to the parties’ Settlement, a cy pres distribution is only

contemplated if further redistribution of unclaimed funds to Class Members would not be

economically feasible. Doc. 359-1 at 26. Neither the parties nor the Court expect this

distribution to be large.

       9.     In the Settlement Agreement, Dr. Seaman proposed the American Antitrust

Institute and Duke proposed Habitat for Humanity as appropriate cy pres recipients. Id.

After the Settlement, the parties had further discussions about the cy pres recipient. Doc.



                                              -9-

     Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 9 of 12
376 at ¶ 2. In the motion for final approval, the plaintiff suggested the American

Association of University Professors (“AAUP”) as a cy pres recipient, Doc. 375 at 19–20,

because counsel for the plaintiff serves on AAI’s Advisory Board and wished to avoid

any apparent conflict of interest, Doc. 376 at ¶ 2.1 Class Counsel has submitted evidence

as to the nature of the work of both AAI and AAUP and as to how those organizations

would use any cy pres funds. Doc. 379; Doc. 380. Despite an invitation, see Text Order

entered September 17, 2019, Duke has submitted no evidence about Habitat for

Humanity.

       10.     Both AAUP and AAI are non-profit groups which do work related to the

subject matter of this case. AAI works specifically in the antitrust field, Doc. 379 at ¶ 3,

and AAUP works on behalf of faculty in higher education, Doc. 380 at 3–5, like the class

members here. Each would be an appropriate cy pres recipient, as they each do work in a

field with a nexus to this case.

       11.     Based on common knowledge, the Court is aware that Habitat does work

benefitting the larger community. But there is no evidence that Habitat’s work is related

to the antitrust issues in this case or to the university world in which this case arose, and

at the fairness hearing counsel for Duke agreed there was no real nexus to this case.




1
 It appears that Duke may have made other suggestions for the cy pres recipient during
discussions with plaintiff’s counsel, Doc. 376 at ¶ 2, and Duke did offer another alternative
during the Fairness Hearing but has not presented any evidence in support of those recipients.




                                              -10-

    Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 10 of 12
       12.     Designation of a cy pres recipient with ties to plaintiff’s counsel can raise

concerns, but it is not necessarily an automatic bar, nor should it be. 2 Here, there is

nothing to indicate that Class Counsel’s role at AAI has resulted in an inappropriate cy

pres recommendation. Class Counsel’s role at AAI is narrow, as he is one of a large

number of people on an advisory board and that board has no decision-making authority.

Doc. 379 at ¶ 14. Class Counsel has been forthcoming about his role at AAI, and Class

Counsel will not receive any benefit if AAI is selected as the cy pres recipient. Most

importantly, AAI is an obvious choice as the cy pres recipient; it has been chosen as such

in a number of other cases. See Doc. 379 at ¶ 10. While there may be other groups with

a nexus to the claims in this case, no one has identified a group with a closer nexus.

       13.     Given the purposes of the underlying statutes, the nature of the injury to the

class members, the characteristics and interest of the class members, the geographical

scope of the class, the reasons why settlement funds have gone unclaimed and the

closeness of the fit between the class and the cy pres recipient, the Court concludes that

AAI is the more appropriate cy pres recipient because it was listed in the Settlement

Agreement as a suggested recipient, there have been no objections to its selection, and

because AAI has done extensive work in the area of no-poach agreements like the one at

issue here.


2
  One court has held on very different facts that approval of a recipient requires an extra layer of
examination to insure the recipient was chosen on the merits. See In re: Google, 934 F.3d, at
330–331. The Court need not decide if such an “extra layer” is required here, as even if it is,
AAI is an appropriate cy pres recipient and its selection raises no “substantial questions” about
the merits of the decision. Id. at 331.


                                                -11-

    Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 11 of 12
      14.    Should unclaimed funds remain for which further redistribution would be

economically unfeasible, the Settlement Administrator is authorized to disburse those

funds to the AAI.

      For these reasons and based on the record before it, it is ORDERED that the

plaintiff’s motion, Doc. 374, is GRANTED and the Settlement is approved as fair,

reasonable and adequate. Judgment will be entered accordingly.

      This the 24th day of September, 2019.




                                         ______________________________________
                                            UNITED STATES DISTRICT JUDGE




                                          -12-

    Case 1:15-cv-00462-CCE-JLW Document 387 Filed 09/24/19 Page 12 of 12
